DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 11, 20 similarly recite storing or store a trained machine learning model that has been trained using training data, wherein the training data comprises migration information for a plurality of database migrations and migration methods for the plurality of database migrations, and the training data migration information includes a source database type and a target database infrastructure; receiving or receive migration information for a candidate database migration that includes a source database type and a target database infrastructure; and predicting or predict, using the trained machine learning model, migration methods based on the migration information for the candidate database migration.  
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
Claims 1, 11, 20 recite abstract limitations such as (predicting or predict, using the trained machine learning model, migration methods based on the migration information for the candidate database migration) as drafted, is a process or system or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “predicting” or “predict” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   The human mind can perform steps of predicting or predict.  Accordingly, the claims recite an abstract idea.

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application because the claim 1 does not recite any additional limitation that integrates the judicial exception into a practical application; and a processor (in claim 11) and a memory storing instructions for execution by the processor, the instructions configuring the processor (in claim 20) to perform step of predicting that is well understood routine and conventional activities. The processor or a memory storing instructions for execution by the processor, the instructions configuring the processor in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
The additional limitations such as (wherein the training data comprises migration information for a plurality of database migrations and migration methods for the plurality of database migrations, and the training data migration information includes a source database type and a target database infrastructure) that just indicates data including other types of data, (storing or store a trained machine learning model that has been trained using training data; receiving or receive migration information for a candidate database migration that includes a source database type and a target database infrastructure) represent well-understood, routine, conventional activities (See MPEP 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec an MPEP 2106.06(d)) for Storing and retrieving information in memory, Versata). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. 
The additional limitations such as (wherein the training data comprises migration information for a plurality of database migrations and migration methods for the plurality of database migrations, and the training data migration information includes a source database type and a target database infrastructure) that just indicates data including other types of data, (storing or store a trained machine learning model that has been trained using training data; receiving or receive migration information for a candidate database migration that includes a source database type and a target database infrastructure) represent well-understood, routine, conventional activities (See MPEP 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec an MPEP 2106.06(d)) for Storing and retrieving information in memory, Versata). Claims do not recite any additional elements.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.

Dependent claims 2-10, 12-19 of claims 1, 11 include all the limitations of claims 1, 11. Therefore, claims 2-10, 12-19 recite the same abstract idea of determining, analyzing, selecting and implementing practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
In particularly: 
Claims 2, 12, similarly recite limitation “wherein the training data comprises instances of migration information for a given database migration and migration methods for the given database migration, the migration methods comprising labels for the training data” that just indicates training data having types of data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 3, 13, similarly recite limitation “wherein the migration methods include one or more of database replication, pluggable database implementation, disaster recovery switchover, database cloning, and data pump conventional export and import” that just indicates training data having types of data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 4, 14, similarly recite limitation “wherein the candidate database migration information is generated by a script that is executed on a computing device that implements the source database” that just indicates data generated by other data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 5 recite limitation “ wherein the migration information for the plurality of database migrations and the migration information for the candidate database migration comprise source database size, bandwidth criteria, and downtime criteria” that just indicates training data having types of data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.

Claims 6, 15 similarly recite limitation (process or processing the feedback information to generate an instance of training data; generate or generating updated training data comprising the processed feedback information and a plurality of additional processed feedback information based on database migrations, migration methods for the database migrations, and feedback information comprising results associated with the migration methods for the database migrations; and retrain or retraining the machine learning model using the updating training data) as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” processing, generating and retraining” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   The human mind can perform steps of processing, generating and retraining.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the limitations such as (feedback information comprising results associated with the migration methods for the database migrations) that just indicates data includes results associated with another data and  (receive or receiving feedback information comprising migration results associated with the predicted migration methods for the candidate database migration) represent well-understood, routine, conventional activities (See MPEP 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec an MPEP 2106.06(d)) for Storing and retrieving information in memory, Versata). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Claims 7, 16, similarly recite limitation “wherein the machine learning model comprises an ensemble machine learning model that aggregates a plurality of predictions from a set trained machine learning models” that just indicates training data having types of data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.

Claims 8, 17 recite limitation “wherein the migration information for the training data or wherein the training data migration information comprises a set of migration features, the set of migration features is split into a plurality of subsets of migration features, and the set of trained machine learning models are configured to receive the subsets of migration features and generate the plurality of predictions” that just indicates data includes another data and data is divided for receiving and generating.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.

Claims 9, 18, similarly recite limitation wherein the set of machine learning models are configured to receive different sets of the migration features to generate predictions that is, these limitations represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible. 

Claims 10, 19 similarly recite limitation  (translating the candidate database migration information to a machine readable format, wherein the candidate database migration information is mapped to machine readable format data using predetermined mappings based on closed lists of data values for the candidate database migration information; and predicting, using the trained machine learning model, migration methods for the candidate database migration based on the translated migration information) as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, translating, mapping and predicting in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   The human mind can perform steps of translating, mapping and predicting.  Accordingly, the claims recite an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAGUCHI; Akihiko et al (or hereinafter “Saka”) (US 20100293412) in view of Fabijancic et al (or hereinafter “Fa”) (US 20190108223) and Kobayashi et al (or hereinafter “Ko”) (US 20120089548).
          As to claim 1, Saka teaches a method for generating machine learning predictions for database migrations ((fig. 12, paragraphs 166-171), the method comprising:
“storing a trained machine learning model that has been trained using training data” as storing a task management table T10 (T11, T12) in a memory (figs. 4-6, paragraphs 112) that has been updated e.g., registering created re-execution task using a candidate volume as training data (paragraphs 235-236).  The task management table is not a trained machine learning model;
“receiving migration information for a candidate database migration that includes a source database type and a target database infrastructure” as registering as receiving migration information such as migration-source volume ID, migration-destination volume ID, start date/time and migration end time in task management table  (figs. 5-6, 11, paragraphs 115-117, 166-168) for a database migration  that includes migration-source volume comprising and migration-destination volume (fig. 11, paragraphs 166-168).  The migration-source volume is not a source database type.  The migration-destination volume is not a target database infrastructure;
“predicting, using the trained machine learning model, migration methods based on the migration information for the candidate database migration” as creating as predicting, using the task management table, migration tasks based on migration information such as migration-source volume ID, migration-destination volume ID, start date/time and migration end time for migration (fig. 12, paragraphs 166-171) or
determining as predicting, using the task management table, migration tasks as migration methods based on timing (scheduled start date/time) as the migration information for the database migration (figs. 10, 12, paragraphs 115-117; 169-171).  The task management table is not the trained machine learning model.
Saka does not explicitly teach the claimed limitation:
trained machine learning model; 
a target database infrastructure; 
a source database type;
wherein the training data comprises migration information for a plurality of database migrations and migration methods for the plurality of database migrations, and the training data migration information includes a source database type and a target database infrastructure.
Fa teaches the claimed limitations:
“a trained machine learning model” as a trained machine learning model (paragraph 22);
“wherein the training data comprises migration information for a plurality of database migrations and migration methods for the plurality of database migrations” as the captured data migration activity includes data access operations such as data transactions for a plurality of data migrations and different migration strategies as migration methods or migrations programs and/or scripts for data migrations (abstract, fig. 3, paragraph 56);
“the training data migration information includes a source database type and a target database infrastructure” as the training data migration information includes structures for a source database and target database (paragraphs 21-22).  The structure of structures for the target database is represented as a target database infrastructure.  The structure of structures for source database is not a source database type;
“migration information for a candidate database migration that includes a source database type and a target database infrastructure” as the training data migration information includes structures for a source database and target database (paragraphs 21-22).  The structure of structures for the target database is represented as a target database infrastructure.  The structure of structures for source database is not a source database type;
“storing a trained machine learning model that has been trained using training data” as storing a trained machine learning model that has been trained using captured data migration activity as training data (figs. 5, 6, paragraphs 22-23, 75-76, 83).
Saka and Fa disclose a method for migrating data from one database to another database.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fa’s teaching to Saka’s system in order to improve the accuracy of the data migration model for use in subsequent migrations and further to migrate the data from the second source system of the first type to the second destination system of the second type.
Ko teaches the claimed limitations:
“the training data migration information includes a source database type and a target database infrastructure” as the migration plan information 930 that is calculated (paragraph 144) as the training data migration information includes source storage type and a destination storage volume shape as a target database structure (paragraphs 158-160, fig. 11);
“receiving migration information for a candidate database migration that includes a source database type and a target database infrastructure” as displaying on interface as receiving the migration plan information 930 includes source storage type and a destination storage volume shape as a target database structure (paragraphs 126, 158-160, fig. 11).
Saka and Ko disclose a method for migrating data from one database to another database.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ko’s teaching to Saka’s system in order to generate a query for execution on the source database enabling data migration from the source database to the destination database and further to enable a non-quantifiable condition to be used as a migration-destination condition, to reduce the burden on the administrator for deciding on a migration destination even in a case where there are multiple migration-destination conditions.

As to claims 4, 14, Saka, Fa, Ko teach the claimed limitation “wherein the candidate database migration information is generated by a script that is executed on a computing device that implements the source database” as data migration artefacts that can be used in subsequent data migrations  are generated by migration artefacts generator 630 as a script that is executed on a system 600 (Fa: paragraphs 84-85, fig. 6).  An instruction as a script is executed on a device (Saka: paragraphs 15, 27). The migration destination inference table 800  is created by the program 20322 on the basis of the search condition (s) received from the display computer 10 that includes source database (Ko: figs. 7-8, 11 ,paragraphs 105, 118).

Claim 11 has the same claimed limitation subject matter as discussed in claim 1; thus claim 11 is rejected under the same reason as discussed in claim 1.  In addition, Saka, Pa and Ko teach  non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to generate machine learning predictions for database migrations, wherein, when executed, the instructions cause the processor to: (memory having instructions stored thereon that, when executed by a processor, cause the processor to generate machine learning predictions for database migrations, wherein, when executed, the instructions cause the processor to: Saka: paragraphs 61, 85; Fa: paragraphs 6, 94, 101; Ko: paragraphs 35-42)

Claim 20 has the same claimed limitation subject matter as discussed in claim 1; thus claim 20 is rejected under the same reason as discussed in claim 1.  In addition, Saka, Pa and Ko teach system for generating machine learning predictions for database migrations, the system comprising: a processor; and a memory storing instructions for execution by the processor, the instructions configuring the processor to: : (memory having instructions stored thereon that, when executed by a processor, cause the processor to generate machine learning predictions for database migrations, wherein, when executed, the instructions cause the processor to: Saka: paragraphs 61, 85; Fa: paragraphs 6, 94, 101; Ko: paragraphs 35-42).

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Fa and Ko and further in view of Cui et al (US 20200026538).
As to claims 2, 12, Saka, Fa teach the claimed limitation “wherein the training data comprises instances of migration information for a given database migration and migration methods for the given database migration, the migration methods comprising labels for the training data” as training data includes changes of the data migration artefacts as instances of the migration information for migration and for migration source revisions for migration (Fa: paragraphs 22, 87-90). Migration tasks as migrations methods includes migrations for data (Saka: paragraphs 70, 125).  The migrations are not labels for the training data.
Saka does not explicitly teach the claimed limitations: labels for the training data.
Cui teaches the claimed limitations: “training data” as training data (paragraph 24); “labels for the training data” as the training data include performance information from representative VM transfers and associated labels indicating, e.g., whether each of the representative VM transfers was successful or not (paragraph 24). Fa teaches training data includes changes of the data migration artefacts as instances of the migration information for migration and  for migration source revisions for migration (paragraphs 22, 87-90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fa’s teaching and Cui’s teaching to Saka’s system in order  to extrapolate past predictions into the future for controlling VM transfer flows and preventing the failure of VM transfers and further to indicate whether each of the representative transfers was successful or not.

As to claims 3,13, Saka, Fa, Ko teach the claimed limitation “wherein the migration methods include one or more of database replication, pluggable database implementation, disaster recovery switchover, database cloning, and data pump conventional export and import” a migration tasks includes database copy as database replication (Saka: fig. 12, paragraphs77-78, 169-172).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Fa and Mo and further in view of KALYANARAMAN et al (or hereinafter “Ka”) (US 20140115162).
As to claim 5, Saka, Fa, Ko teach the claimed limitation “wherein the migration information for the plurality of database migrations and the migration information for the candidate database migration comprise source database size, bandwidth criteria, and downtime criteria” as migration data in migration history for migrations and the migration information includes attributes e.g., time/date, types  (Ko: paragraphs 68, 145, fig. 4; Fa: paragraphs 42, 56; Saka: figs. 10-12) that are not source database size, bandwidth criteria, and downtime criteria.
          Saka does not explicitly teach the claimed limitation: source database size, bandwidth criteria, and downtime criteria.
Ka teaches the claimed limitation “the migration information for the candidate database migration comprise source database size, bandwidth criteria, and downtime criteria” as the migration information for migration includes source memory size (paragraph 34), a bandwidth to be used for migration such that migration completes within a user specified time limit (paragraph 5), and the downtime experienced by a migrating VM, where the amount of traffic depends on the VM's memory size downtime criteria (paragraphs 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ka’s teaching to Saka’s system in order 
to migrate data from the source host to the destination host such that migration does not timeout and finishes within a given deadline and further to identify the network path that has the highest amount of available bandwidth for transmitting data between the source host and the destination host.

Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Fa and Mo and further in view of Gregovic et al (or hereinafter “Gre”) (US 20210192496).
As to claims 7, 16, Saka, Fa, Ko teach the claimed limitation “ wherein the machine learning model comprises an ensemble machine learning model that aggregates a plurality of predictions from a set trained machine learning models” as the management table T10 includes a table 11 (Saka: figs. 4-5, paragraph 112); a trained machine learning model (Fa: paragraph 22).  The table 11 is not an ensemble machine learning model that aggregates a plurality of predictions from a set trained machine learning models.
Saka does not explicitly teach the claimed limitation “an ensemble machine learning model that aggregates a plurality of predictions from a set trained machine learning models”.  
Fa teaches storing a trained machine learning model that has been trained using captured data migration activity as training data (figs. 5, 6, paragraphs 22-23, 75-76, 83).
Gre teaches an ensemble machine learning model 3 that aggregates a plurality of predictions from a set trained machine learning models e.g., model 1 and model 2 (fig. 4, paragraphs 56-57, 80). In particularly,  model 3 receives the first set of predicted reward amounts from model 1 and the second set of predicted reward amounts from model 2. Model 3 may be an ensemble (e.g., meta) model such as a bagging model that evaluates a performance of model 1 versus a performance model 2 based on available transaction characteristics/attributes to improve optimization results of system 306 (paragraph 80).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fa’s teaching and Gre’s teaching to Saka’s system in order to  improve performance of system 306 in terms of accuracy and reliability by reducing noise, bias, and/or variance and further to allow model 3 to cross-check and evaluate performance of the models to determine a final prediction to be more accurate.

Claims 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Fa and Mo and further in view of Gre and Zhang (US 20210097367).
As to claims 8, 17, Saka does not explicitly teach the claimed limitation wherein the migration information for the training data or wherein the training data migration information comprises a set of migration features, the set of migration features is split into a plurality of subsets of migration features, and   the set of trained machine learning models are configured to receive the subsets of migration features and generate the plurality of predictions.  
Gre teaches first machine learning model of trained learning models e.g., trained sub-models  (fig. 4, paragraphs 51, 69) are configured to receive transaction information e.g., (e.g., characteristics) such as a transaction date and/or time, a transaction country and/or state, a transaction currency (paragraphs 46, 68-69) that is and generate the plurality of predictions e.g., predicted reward amounts (paragraphs 70-71).  Zhang teaches a set of input features, the set of input features as migration features  e.g., member features or job features are split into a plurality of subsets of input features, and  the set of trained machine learning models are configured to receive the subsets of input features and generate the plurality of prediction (fig. 4, paragraphs 42-43, 63-64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Zhang’s teaching and Gre’s teaching to Saka’s system in order to improve the creation, profiling, management, sharing, and reuse of features and/or machine learning models and further to  guide marketing decisions, assess risk, detect fraud, predict behavior, and/or customize or optimize use of an application, website, or computer system.
As to claims 9, 18, Saka, Fa, Zhang teach  the claimed limitation “wherein the set of machine learning models are configured to receive different sets of the migration features to generate predictions” as the one or more machine learning models are configured to receive different input features as different sets of migration features  e.g., member features, job features to generate predictions (Zhang: fig. 4, paragraphs 42-43, 63-64; Fa: figs. 4-5; Gre: paragraphs 70-71; Saka: figs. 4-5).

Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Fa and Mo and further in view of Do et al (or hereinafter “Do”) (US 20100161666).
As to claims 10, 19, Saka, Fa and Ko teach limitation “predicting, using the trained machine learning model, migration methods for the candidate database migration based on the translated migration information” as creating as predicting, using the task management table, migration tasks based on migration information such as migration-source volume, migration-destination volume, start date/time and migration end time for migration (Saka: fig. 12, paragraphs 166-171) or determining as predicting, using the task management table, migration tasks as migration methods based on timing (scheduled start date/time) as the migration information for the database migration (Saka: figs. 10, 12, paragraphs 115-117; 169-171) and a trained machine learning model (Fa: paragraph 22).
Saka does not explicitly teach limitation “translating the candidate database migration information to a machine readable format, wherein the candidate database migration information is mapped to machine readable format data using predetermined mappings based on closed lists of data values for the candidate database migration information”.
Do teaches converting source elements 808 as candidate database migration information to target elements 810 format e.g., prefixes format 828b as machine readable format (paragraphs 78, 81), wherein the source elements as the candidate database immigration information is compared to target elements using source and target schemes as mappings (paragraphs 65, 78-80) based on closed lists 804, 812, 814 of values e.g., move extract, and concat (fig. 8, paragraphs 79-80). Ko teaches displaying on interface as receiving the migration plan information 930 includes source storage type and a destination storage volume as a target database structure (paragraphs 126, 158-160, fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ko’s teaching and Do’s teaching to Saka’s system in order to provide the advantage of reducing the amount of manual inputs needed to complete the mapping of data from the source to the target.
Allowable Subject Matter
Claims 6, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if they overcome 101 rejection.










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169